McFarland, J., concurring.
I concur. The only doubt which I had in the case was as to the point whether plaintiff could recover for her doctor’s bill without having first paid it,—upon which point counsel throw no light. The law is, I think, that a plaintiff, in such a case, cannot prove that he has incurred a physician’s bill under an allegation that he had paid it. (Ward v. Hawes, 5 Minn. 440; Pritchett v. Boevy, 1 Cromp. & M. 775; *77Jones v. Lewis, 9 Dowl. 143; Sedgwick on Measures of Damages, 7th ed., 197, note a.) But I do not find the rule to be established that he cannot recover for such a bill though only incurred, where that fact is averred in the complaint. And I think that the better reason is with the position taken in the opinion of Mr. Justice Thornton. The complaint in this case has a sufficient averment that the expense was incurred.
Hearing in Bank denied.